 1    Christopher A. Wright, ABA #1301001                        Honorable Joshua M. Kindred
      Ceslie A. Blass, Pro Hac Vice
 2    CARNEY BADLEY SPELLMAN, P.S.
      701 Fifth Avenue, Suite 3600
 3
      Seattle, WA 98104-7010
 4    (206) 622-8020
      (206) 467-8215 (Facsimile)
 5    Attorneys for Defendants/Third Party
      Defendants Travelers and Liberty Mutual
 6

 7

 8

 9

10

11                                UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF ALASKA
12
      UNITED STATES OF AMERICA for the
13    use and benefit of PRECISION CRANES,           NO. 4:18-cv-00019-JMK
      INC., an Alaska corporation,
14                                                   STIPULATED MOTION TO EXTEND
                           Plaintiff,                PRE-TRIAL DEADLINE [ECF 75]
15                   v.
16    TESTER DRILLING SERVICES, INC., an
      Alaska corporation; TRAVELERS
17    CASUALTY AND SURETY CO. OF
18    AMERICA, a Connecticut corporation; and
      LIBERTY MUTUAL INSURANCE
19    COMPANY, a Massachusetts corporation
      (Bond #106721293),
20
                           Defendants.
21
      UNITED STATES OF AMERICA for the
22    use and benefit of TESTER DRILLING
      SERVICES, INC., an Alaska corporation and
23    TESTER DRILLING SERVICES, INC.,
24                         Third-Party Plaintiffs,
                     v.
25
      TRAVELERS CASUALTY AND SURETY
26    COMPANY OF AMERICA, a Connecticut

     STIPULATED MOTION TO EXTEND PRE-TRIAL DEADLINE          CARNEY BADLEY SPELLMAN, P.S.
     [ECF 75] – 1                                                 701 Fifth Avenue, Suite 3600
     (4:18-cv-00019-JMK)                                            Seattle, WA 98104-7010
                                                                         (206) 622-8020
     TRA076-0005 6350279
               Case 4:18-cv-00019-JMK Document 78 Filed 09/21/20 Page 1 of 4
 1    corporation (Bond No.
      106721293/023038282); LIBERTY
 2    MUTUAL INSURANCE COMPANY, a
      Connecticut corporation (Bond No.
 3
      106721293/023038282); and UNIT-ASRC
 4    CONSTRUCTION, LLC, an Alaska limited
      liability company,
 5
                                Third-Party Defendants.
 6
                                  STIPULATION AND RELIEF REQUESTED
 7
               All counsel submit this stipulated motion to extend the Expert Identification deadline
 8
      currently set in the Court’s Order Extending Pretrial Deadlines [ECF 75] as September 29,
 9
      2020 to thirty (30) days after the entry of the Court’s order on Plaintiff’s Motion for Leave to
10
      Amend. Plaintiff filed a Motion for Leave to Amend on July 17, 2020 seeking to add a new
11
      claim for bad faith against defendants Travelers Casualty and Surety Company and Liberty
12
      Mutual Insurance Company (“the “Sureties”). The motion was opposed by the Sureties on
13
      July 31, 2020, and Plaintiff submitted a Reply on August 6, 2020. The motion is pending
14
      before the Court.
15
               On August 12, 2020, Plaintiff filed a motion to Extend Pretrial Deadlines, which the
16
      Court granted on August 21, 2020. In doing so, the following deadlines were established as
17
      relevant to this motion:
18
                   •       Expert Identification:         September 29, 2020
19
                   •       Expert Reports:                October 30, 2020
20
                   •       Expert Discovery Cutoff:       November 30, 2020
21
      The parties have conferred and agree that the Court’s ruling on Plaintiff’s Motion to Amend
22
      may impact what experts the parties choose to disclose in this matter. Therefore, the parties
23
      request that the Court extend the pretrial deadlines as it relates to experts such that expert
24
      identification is due thirty (30) days from the date of entry of an order on Plaintiff’s Motion to
25

26

     STIPULATED MOTION TO EXTEND PRE-TRIAL DEADLINE                    CARNEY BADLEY SPELLMAN, P.S.
     [ECF 75] – 2                                                              701 Fifth Avenue, Suite 3600
     (4:18-cv-00019-JMK)                                                         Seattle, WA 98104-7010
                                                                                      (206) 622-8020
     TRA076-0005 6350279
               Case 4:18-cv-00019-JMK Document 78 Filed 09/21/20 Page 2 of 4
 1
      Amend, with the expert report deadline and the expert discovery cutoff deadlines being
 2
      extended equivalently.
 3
               IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
 4
               DATED this 21st day of September, 2020.
 5
                                                 CARNEY BADLEY SPELLMAN, P.S.
 6
                                                 By: s/ Christopher A. Wright
 7
                                                 Christopher A. Wright, ABA #1301001
 8                                               Ceslie A. Blass, Pro Hac Vice
                                                 Attorneys for Defendants/Third Party Defendants
 9                                               Travelers and Liberty Mutual
10                                               LAW OFFICE OF BRENT R. COLE, P.C.
11                                               By:     s/ Brent R. Cole
12                                               Brent R. Cole, ABA #8606074
                                                 Attorneys for Plaintiff
13
                                                 HOLMES WEDDLE & BARCOTT, PC
14
                                                 By:   s/ David M. Freeman
15                                               David M. Freeman, ABA #7808066
16                                               Attorneys for Defendant Tester Drilling

17                                               OLES MORRISON RINKER & BAKER LLP

18                                               By:     s/ J. Craig Rusk
                                                 Michael C. Geraghty, ABA #7811097
19                                               J. Craig Rusk, Pro Hac Vice
                                                 Attorneys for Defendants Travelers, Liberty
20                                               Mutual and UNIT-ASRC
21
                                                 ASHBURN & MASON, P.C.
22
                                                 By:     s/ Matthew T. Findley
23                                               Matthew T. Findley, ABA #0504009
                                                 Attorneys for Defendants Travelers, Liberty
24                                               Mutual and UNIT-ASRC
25

26

     STIPULATED MOTION TO EXTEND PRE-TRIAL DEADLINE              CARNEY BADLEY SPELLMAN, P.S.
     [ECF 75] – 3                                                      701 Fifth Avenue, Suite 3600
     (4:18-cv-00019-JMK)                                                 Seattle, WA 98104-7010
                                                                              (206) 622-8020
     TRA076-0005 6350279
               Case 4:18-cv-00019-JMK Document 78 Filed 09/21/20 Page 3 of 4
 1
                                       CERTIFICATE OF SERVICE
 2
              I hereby certify that on this 21st day of September, 2020, I electronically filed the foregoing
 3    with the Clerk of the Court using the CM/ECF system which will send notification of such filing to the
      following:
 4
               Attorneys for Plaintiff
 5             Brent R. Cole
               LAW OFFICE OF BRENT R. COLE, P.C.
 6             821 N St # 208
               Anchorage, AK 99501-3285
 7             Tel: (907) 277-8001
               brent@akcolelaw.com
 8
               Attorneys for Defendant Tester Drilling
 9             David M. Freeman
               HOLMES WEDDLE & BARCOTT, PC
10             701 W. 8th Avenue, Suite 700
               Anchorage, AK 99501
11
               Tel: 907-274-0666
12             brent@akcolelaw.com

13             Attorneys for Defendants Travelers, Liberty Mutual and UNIT-ASRC
               Matthew T. Findley
14             ASHBURN & MASON, P.C.
               1227 W Ninth Avenue, Suite 200
15             Anchorage, AK 99501
               Tel: 907-276-4331
16             mtf@anchorlaw.com

17             Attorneys for Defendants Travelers, Liberty Mutual and UNIT-ASRC
               Michael C. Geraghty
18             J. Craig Rusk
               OLES MORRISON RINKER & BAKER LLP
19             188 W. Northern Lights Blvd., Suite 1020
               Anchorage, AK 99503
20             Tel: 907-258-0106
               geraghty@oles.com
21
               rusk@oles.com
22

23             DATED this 21st day of September, 2020.

24                                                       s/ Lana Ramsey
                                                       Legal Assistant
25

26

     STIPULATED MOTION TO EXTEND PRE-TRIAL DEADLINE                    CARNEY BADLEY SPELLMAN, P.S.
     [ECF 75] – 4                                                             701 Fifth Avenue, Suite 3600
     (4:18-cv-00019-JMK)                                                        Seattle, WA 98104-7010
                                                                                     (206) 622-8020
     TRA076-0005 6350279
               Case 4:18-cv-00019-JMK Document 78 Filed 09/21/20 Page 4 of 4
